UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 03-6059



In Re:   PAUL GRAHAM,

                                                         Petitioner.



         On Petition for Writ of Mandamus.   (CA-02-3580)


Submitted:   May 1, 2003                     Decided:   June 5, 2003


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Paul Graham, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Graham has filed a petition for a writ of mandamus

seeking to have this court compel the district court to grant his

motion to amend his complaint in a 42 U.S.C. § 1983 (2000) action

that the district court has since closed by entering final judgment

in favor of the defendant.

     Mandamus is a drastic remedy and should only be used in

extraordinary situations.    See Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir.

1987).   Mandamus relief is only available when there are no other

means by which the relief sought could be granted, In re Beard, 811

F.2d 818, 826 (4th Cir. 1987), and may not be used as a substitute

for appeal.   In re Catawba Indian Tribe, 973 F.2d 1133, 1135 (4th

Cir. 1992).    The party seeking prohibition or mandamus relief

carries the heavy burden of showing that he has no other adequate

means to attain the relief he desires and that his entitlement to

such relief is clear and indisputable.        Allied Chem. Corp. v.

Daiflon, Inc., 449 U.S. 33, 35 (1980).

     Graham fails to make such a showing because mandamus relief

may not be used as a substitute for appeal.      Because Graham may

challenge the district court’s adverse decision on appeal, we deny

Graham’s petition for a writ of mandamus. We grant leave to proceed

in forma pauperis in this Court.      We dispense with oral argument

because the facts and legal contentions are adequately presented in


                                  2
the materials before the court and argument would not aid the

decisional process.




                                              PETITION DENIED




                              3